By the Court,

Savage, Ch. J.
The inquest was irregularly taken, and is therefore set aside. The 32d general rule prescribes that inquests may be taken out of their order on the calendar at the opening of the court on any day after the first day of the circuit; that is, in the morning of any such day. One object of the rule is, that parties who are desirous to attend the taking of inquests shall not be obliged to be in constant attendance. This would be entirely defeated were plaintiffs permitted to take inquests at any time when the court happened to go in after a recess or adjournment. An inquest can regularly be taken out of its order on the calendar only at the opening of the court in the morning, and previous to the court proceeding to the trial of litigated causes.